Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 03/14/2022: 
Claims 1, 5-7, and 10-12 are pending in the current application. Claim 1 has been amended. Claims 8-9 are canceled. 
The previous prior art-based rejections have been maintained and are modified to reflect new claim limitations. All changes are necessitated by the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al. (JP 2007287704) in view of Lee et al. (US 2008/0128115) and Chien et al. (US 2006/0216561). 
Regarding claim 1, Kumagai teaches a fuel cell apparatus comprising: 
	a fuel cell module 6; 
	a heat exchanger 11 which carries out heat exchange between exhaust gas 8 from the fuel cell module 6 and a medium, or water (P25; Fig. 1); 
a circulation line connected to the heat exchanger; the circulation line allowing the medium to circulate through the heat exchanger (P27; Fig. 1); 
a heat dissipator, or heat dissipation device 19 located in the circulation line (Fig. 1), the heat dissipater cooling the medium, water, flowing through the heat exchanger (P27; Fig. 1)
an exterior case, or packaging 28 which houses the fuel cell module 6, the heat exchanger 11, the heat dissipator 19, and at least part of the circulation line (P29; Fig. 2), the exterior case 28 provided with two ventilation holes, or inlet port 31 and outlet port 32/34 to which the two openings are connected via an air passageway, defined by the confines of the case (P27. 29; Fig. 2). 
	Kumagai teaches the heat dissipator comprises a duct which defines an air flow channel between the openings, openings defined by a fan using forced convection of air introduced in the radiator from outside and discharging (P27). Kumagai is silent in teaching the first and second opening of the duct with an air flow channel; however, given the configuration of Kumagai, with the fan, radiation and air forced through the dissipator, the heat dissipator must inherent have a first and second opening for the duct for air to travel through. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. MPEP 2112.01
Kumagai is silent in teaching that the fan is located closer to a first opening of the two openings than a second opening of the two openings in the air flow channel the fan producing flowing air and the radiator located closer to the second opening than the first opening in the air flow channel, the radiator carrying out heat exchange between the medium and air flowing through an interior of the air flow channel; and the exterior case is provided with two ventilation holes to which the two openings are connected directly or via an air passageway, respectively; however, Lee, in a similar field of endeavor related to a fuel cell apparatus, teaches a method of heat dissipation unit that uses air to cool a medium within a fuel cell apparatus (abstract). 
Lee teaches a heat dissipator, or radiator module 1, with a duct defining an air flow channel between two openings. Lee teaches a fan 19 located closer to a first opening, or outlet formed by shroud 18, than a second opening of the two openings in the air flow channel, the fan producing blowing air (P45; Fig. 4); and 
	a radiator 17 located closer to the second opening, or front of the vanes 16a/16b than the first opening in the air flow channel, the radiator carrying out heat exchange between the medium and air flowing through an interior of the air flow channel (P46; Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the configuration of the heat dissipator of Lee, where the fan is located closer to a first opening of the two openings than a second opening of the two openings in the air flow channel the fan producing flowing air and a radiator located closer to the second opening than the first opening in the air flow channel, the radiator carrying out heat exchange between the medium and air flowing through an interior of the air flow channel, as the arrangement for the heat dissipator of Kumagai. One of ordinary skill in the art would have recognized at the time the invention was made that the capabilities or functions of the combination were predictable. MPEP 2143
Modified Kumagai in view of Lee teaches the heat dissipator comprises a plurality of duct sub-components, comprised of radiator unit 12, the central body, flow guide vanes 16b, and shroud 18 (Fig. 4), the first duct, or the shroud 18, located closer to the first opening than the second opening and covering the fan (Fig. 4), and upper duct and a lower duct 12 (12 comprising lower duct 13/16 a and upper duct 13/16 b) that cover the radiator 17 (Fig. 2. 4).
Modified Kumagai in view of Lee is silent in the plurality of ducts include the first duct, an upper duct and a lower duct which are vertically separable from each other; however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the plurality of duct components separable for the ease of manufacture, cleaning, and replacement of parts over time. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). 
Modified Kumagai teaches the heat dissipator 19 is located below the fuel cell module 6 (Fig. 2). 
Modified Kumagai is silent in teaching the heat dissipator is located directly below the fuel cell module; Chien, in a similar field of endeavor related to fuel cell modules teaches placing a heat dissipator directly below a fuel cell module (P19-20). Chien teaches that the fuel cell acts as a heat absorber which accelerates the heat dissipation of a heat dissipator and attains a faster and excellent heat dissipation efficiency and a high energy utilization efficiency (P19). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the heat dissipator of modified Kumagai directly below the fuel cell module to attain a faster and excellent heat dissipation efficiency and a high energy utilization efficiency as taught by Chien. 
Modified Kumagai teaches a bottom face of the air passageway slopes downwardly toward the first opening (P37-38; Fig. 2. 7. 8 – where walls of are vertically downward toward opening) and a bottom face of the air passageway is provided with a drain hole (P50; Fig. 2. 7). 
Regarding claim 5, modified Kumagai teaches at least the first duct lies outside a range of the fuel cell module, as seen in a transparent plan view of the fuel cell apparatus wherein the ducts comprise the inlet/outlet of the fluid which is connected to heat exchanger unit which is out of plan view of the fuel cell (Fig. 2). 
Regarding claim 7, modified Kumagai teaches the fan operates to discharge (P27), in addition to air introduced from one of the ventilation holes, air present in portions other than the heat dissipator in the exterior case, or packaging (P27-29. 49; Fig. 2).
Regarding claim 10, modified Kumagai in view of Lee teaches the duct is provided with an air outlet located close to the first opening, or outlet of first opening, formed by shroud 18 and an air inlet located close to the second opening, formed by the main central duct between radiator 12 and vanes 16, and an opening area of the air inlet is greater than an opening area of the air outlet, which concaves in from shroud 18 (Fig. 4). 
Regarding claim 11, modified Kumagai teaches the ventilation hole 32 connected to the first opening is disposed in one side face of the exterior case (P86; Fig. 3), and 
the ventilation hole 31 connected to the second opening is disposed in another side face, or the front face, of the exterior case contiguous to the one side face (P86; Fig. 5). 
Regarding claim 12, modified Kumagai teaches a plurality of auxiliary machines which operate the fuel cell module, wherein at least part of the plurality of auxiliary machines is disposed in the air flow channel (Fig. 2).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai in view of Lee and Chien as applied to at least claim 1 above, and further in view of Tsukamoto et al. (US 2016/0064761). 
Regarding claim 5, modified Kumagai is silent in teaching at least the first duct lies outside a range of the fuel cell module, as seen in a transparent plan view of the fuel cell apparatus; however, Tsukamoto, in a similar field of endeavor related to fuel cell modules, teaches a fuel cell module 12 with a multi-duct heat exchanger 80/20/18 arranged below it (Fig. 2-3). 
Tsukamoto teaches at least the first duct lies outside a range of the fuel cell module to allow the air that exits to not be obstructed by the fuel cell, and allow it to efficiently leave the fuel cell apparatus (Fig. 3 – air exiting from duct 80 which exchanges heat with heat exchanger 20 and this air flow over fuel cell to exit apparatus via hole 80). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have at least the first duct of modified Kumagai in view of Lee lie outside a range of the fuel cell module as seen in a transparent plan view of the fuel cell apparatus, as taught by Tsukamoto, to ensure the air exiting the dissipator is able to efficiently leave the apparatus by minimizing the amount the fuel cell module blocks it. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C). 
Furthermore, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04. The results are not unexpected because merely moving the position of the heat dissipator so the first duct does not lie directly below the fuel cell module does not change the function of the dissipator, duct, or fuel cell, and merely allows the exhaust to more effectively leave the system. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai in view of Lee and Chien as applied to at least claim 1 above, and further in view of Shimizu et al. (US 2011/0151297).
Regarding claim 6, modified Kumagai teaches the heat dissipator with a duct of claim 1. 
Modifed Kumagai is silent in teaching the duct is made of resin; however, Shimizu teaches making a heat dissipation unit out of a resin with a higher thermal conductivity than air (P94-95. 172-173) the help effectively dissipate heat. 
Shimizu is considered analogous art because the reference is reasonably pertinent to the problem faced by the inventor. See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. MPEP 2141.01 (a) Kumagai teaches a heat dissipator and Shimizu teaches a material to use for better heat dissipation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the duct of modified Kumagai made of a resin, as taught by Shimizu, to effectively dissipate heat. 
Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that the references fail to teach the limitation “a bottom face of the heat dissipator or a bottom face of the air passageway slopes downwardly toward the first opening or the second opening, and the bottom face of the heat dissipator or the bottom face of the air passageway is provided with a drain hole” because the rejection does not use the structure of the heat dissipator to meet these limitations and further that Kumagai does not teach water entering the heat radiating device. 
Examiner respectfully disagrees. The air passageway is first recited in independent claim 1 as “…an exterior case which houses the fuel cell module, the heat exchanger, the heat dissipator, and at least part of the circulation line, the exterior case provided with two ventilation holes to which the two openings are connected directly or via an air passageway…”. 
The air passageway is not a part of the heat dissipator, and can be interpreted as the flow of the air between an inlet and outlet (ventilation holes) of the exterior case. No structure is associated with the air passageway, making it unclear how a bottom face of the air passageway slopes downwardly and therefore using the broadest reasonable interpretation, that the entire device comprises the passageway the overall stream direction is regarded as a bottom face. Further given the position of one hold on a side wall and one hole on the bottom of the prior art this passageway appears the same as that of the disclosure. Amendments to clarify the structure included with air passageway is recommended to overcome the art. 
Kumagai teaches the forced convection of air through the device (P27) via ventilation holes in the exterior case, or inlet and exhaust port 32 (exhaust port taught as in the packaging P37), where air brought into the device via the fan 27 (P33.37). 
Kumagai teaches that the air used in the heat dissipator, or the air needed to operate the fan of the heat dissipator 27, comes from the ventilation hole of the exterior case, or the inlet 31 of the exterior case (P49; Fig. 5). This air then must exit the dissipator, as exhaust and thus exits via another ventilation hole in the exterior case, or outlet 32 (P50; Fig. 3). 
Kumagai teaches that the heat dissipating device 19 is provided with a heat dissipating fan 26, which cools the hot water introduced into the heat dissipating device 19 by forced convection of air taken from outside and discharges it as cold water from the cold-water outlet 23 (P27). Therefore, Kumagai clearly teaches cooling water in the heat dissipator through hot water inlet 20, where it is cooled in the dissipator, and then exits as cold water through cold water outlet 23 (P27; Fig. 1). 
	Therefore, Kumagai clearly teaches the exterior package is provided with two ventilation holes 31/32, where air is introduced via inlet 31, which flows through the heat dissipator to cool the water of the heat exchanger (P27. 47) and then exits via the outlet 32 of the packaging. 
While Kumagai does not explicitly state the two openings of the dissipator, one of ordinary skill in the art would know that because Kumagai teaches the air going through the device is introduced into the dissipator from outside it must obviously have a way of passing the air through it, and therefore these openings are directly connected, or fluidly connected forming an air passageway from the ventilation holes to the openings of the dissipator. Furthermore, when the heat dissipator of Lee is used, as incorporated in the above rejection, the openings where the air traveling between the ventilation holes are clearly shown (Fig. 2). 
Given the lack of recited structure of the air passageway using the broadest reasonable interpretation and what appears to be represented in the figures of the disclosure, the air passageway is interpreted as the air flowing through the device and thus the air passageway is the entire confines of the device. In light of the air passageway not necessarily having any walls/surfaces/pipes “a bottom face of the air passageway slopes downward” is interpreted as just having one ventilation hole lower than the other, which can be clearly seen in Kumagai Fig. 2. Furthermore, based on the structure of the heat dissipator shown in Fig. 5A and 5B it appears the slope is just the angle of the walls of the dissipator device. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Independent claim 1 recites “…the heat dissipator comprising; a duct which defines an air flow channel between the two openings, the duct comprising a plurality of separable duct sub-components… the plurality of separable duct sub-components comprising; -2-U.S. Patent Application No. 16/323,795P72837USResponse to Office Action dated December 14. 2021a first duct located closer to the first opening than the second opening and covering the fan, and an upper duct and a lower duct, which are vertically separable from each other and cover the radiator…”. 
Therefore, the duct which the air flows through must comprise the separable sub-ducts. As shown in the annotated figures 2/4  of Lee below, the sub-duct components of Lee read on the specific structure claimed, with the exception of being separable, and form the channel through which the air flows. 

    PNG
    media_image1.png
    822
    571
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    524
    529
    media_image2.png
    Greyscale

Applicant argues that the structural components of the prior art could not be separable and do not form the ducts; however, examiner disagrees. As discussed in the above rejection the required structure of each duct is shown in the prior art and one of ordinary skill in the art merely needs to make the components separable, which is well within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). If it were considered desirable for any reason to obtain access to the components, it would be obvious to make the components separable. In this case, one of ordinary skill in the art would need access to the components within the ducts (impellers/fan/radiator/veins/pumps) for cleaning and maintenance and therefore it would be obvious to make the ducts separable, which could easily be done by anyone having the ordinary skill in the art. Therefore examiner upholds the rejection based on separable components. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takao (JP 2016090082A) teaches a fuel cell apparatus (P9) comprising:  	a fuel cell module 34; 
a heat exchanger 12 which carries out heat exchange between exhaust gas from the fuel cell module 34 and a medium, or water (P11; Fig. 1);  a circulation line, or water line 22, connected to the heat exchanger; the circulation line allowing the medium to circulate through the heat exchanger (P11; Fig. 1); a heat dissipator 22a located in the circulation line (Fig. 1), the heat dissipater cooling the medium, water, flowing through the heat exchanger (P16; Fig. 1) an exterior case, or housing 10a, which houses the fuel cell module 34, the heat exchanger 12, the heat dissipator 22a, and at least part of the circulation line (Fig. 1). 
Takao teaches the heat dissipator is provided with a heat exchange section to which heat exchange is provided between a heat transfer medium, or water, and air using a cooling fan (P16).
Takahashi et al. (US 2009/0017352) teaches a heat dissipator unit comprises a duct, or inside space of dissipator, which defines an air flow channel between the two openings (Fig. 1. 8), the duct comprising a plurality of separable parts, or the fan and radiator which can be separated or disassembled (Fig. 8). 
Wang (US 2010/0291457) teaches a heat exchanging apparatus for a fuel cell system formed of a housing with separate duct components (Fig. 2) where each part separated is shown, and could easily be replicated by one of ordinary skill in the art (Fig. 2) wherein Lee teaches each duct.
Bronold et al. (US 2007/0114005) teaches a heat exchanger system for a fuel cell of a similar assembly to that of the claimed heat dissipator. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729